Citation Nr: 1734977	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for bilateral hearing loss and tinnitus.  

In June 2017, the Veteran and his spouse testified in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of the competent and credible lay and medical evidence indicates that the Veteran's currently diagnosed bilateral hearing loss had its onset during service and has been continuous since separation from service. 

2.  The weight of the competent and credible lay and medical evidence indicates that the Veteran's currently diagnosed bilateral tinnitus had its onset during service and has been continuous since separation from service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

Further, as noted in the introduction, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103 (c) (2) (2015) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the notice requirements under Bryant were effectively satisfied during the hearing conducted during the appeal period.  Notably, the VLJ elicited testimony regarding all claims on appeal.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claims based on the current record.  The Veteran has not asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103 (c)(2) nor identified any prejudice in the conduct of the hearing.

Service Connection - Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where there is evidence of acoustic trauma, hearing loss and tinnitus are considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include hearing loss and tinnitus as organic diseases of the nervous system).  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b), and manifestation to a degree of 10 percent within one year under 38 C.F.R. § 3.307 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and tinnitus (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016); Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through her senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss and Tinnitus - Analysis 

For the reasons stated below, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted. 

The Veteran asserts that his bilateral hearing loss and tinnitus started in-service and continued ever since separation from service. 

Initially, the Board notes that the Veteran has a current diagnosis of bilateral hearing loss disability and tinnitus.  See e.g., February 2012 private physician's letter and January 2013 VA examination.  

The Board additionally notes that both the Veteran's March 1968 induction examination and January 1971 separation examination show hearing within normal limits.  With regards to in-service exposure to hazardous noise, the Board finds that although the Veteran's STRs do not specifically indicate exposure to acoustic trauma, and the record does not otherwise reflect that the Veteran had any hearing loss or tinnitus complaints, treatments, or diagnoses during his active service, as will be discussed below, the Board finds that the Veteran was exposed to in-service hazardous noise resulting in acoustic trauma to his ears.  

The Board notes that the Veteran's Military Occupation Specialty (MOS) is listed as "armor crewman."  In support of the conclusion with regards to in-service noise exposure, the Board considered the Veteran's June 2017 testimony, in which he indicated that his military occupation was a tank driver and a gunner.  The Veteran further testified that while in active duty during the Vietnam War, his unit was constantly training with artillery in preparation to go into Vietnam and participate in the war (although the war ended before they were deployed).  He noted that during a year or more of training, he was subjected to hazardous noise from M-16s, M-60s, fifty caliber machine guns, and other artillery related noise.  He further testified that the ear protection they were provided with was faulty, therefore he and his fellow service members tried to reduce noise exposure by inserting cigarette butts into their ears.  The Board finds the Veteran's testimony to be competent as well as credible with the nature of his service and the noted MOS of armor crewman.  Accordingly, the Board finds that the Veteran's competent lay accounts of his duties in service and exposure to acoustic trauma are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the Veteran, as a layperson, may be competent to testify on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, he is without a doubt competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  

Therefore, the remaining element that needs to be established is a nexus between the Veteran's currently diagnosed bilateral hearing loss and tinnitus and his in-service noise exposure.  

Turning to the evidence, in a February 2012 letter, the Veteran's private physician indicated that the Veteran had complaints of decreased hearing and tinnitus, bilaterally.  It was further noted that hearing loss was first noticeable while he was in the military when he was in the Tank Corps and exposed to numerous firing of weapons.  The physician noted that audiometric testing obtained by the Veteran showed a mild to severe ski slope high frequency sensorineural hearing loss in both ears, while speech discrimination was good, bilaterally.  The physician concluded that it was highly likely that the Veteran's hearing loss and tinnitus can be attributed to the noise exposure he had while he served in the military. 

In September 2012, the Veteran's spouse wrote a letter to the VA in which she stated that she married the Veteran in 1971 and dated him a little over a year before he was drafted to serve his country in 1969.  She stated that when he returned from active duty in 1971 she noticed a change in his hearing and that he constantly complained that he could not hear her.  The Veteran submitted his own statement in support of claim in December 2012 in which he indicated the above mentioned details of his service and exposure to hazardous noise.  

In January 2013, the Veteran underwent a VA hearing loss and tinnitus examination.  The examiner confirmed a diagnosis of bilateral hearing loss and tinnitus, but concluded that it was not likely that this was caused by or a result of an event in military service.  The examiner opined that medical literature concluded that hearing loss occurs immediately and there was no scientific support for delayed onset of hearing loss weeks, months, or years after the exposure event.  The examiner further added that "only seldom does noise cause a permanent tinnitus without also causing hearing loss" and therefore based on the evidence and the fact that his separation examination showed normal hearing, his hearing loss and tinnitus were not related to service. 

As aforementioned, the Veteran and his spouse testified at a June 2017 hearing.  The Veteran indicated that he was only 19 years old in the military and remembers that already in his early 20s he had hearing difficulty.  He further testified that although it has been a long time since his service, he believes that the ringing in his years started already while in-service.  He also noted that post-service he occasionally hunted but always used ear protections, and while as a truck drivers for over 30 years, he was never subjected to hazardous noise since the truck engine was in the rear of the truck almost 40 feet away from him.  The Veteran's spouse reiterated her written testimony that already since separation from service the Veteran had issues with hearing that worsened throughout the years.  

As noted above, the Board finds both the Veteran and his spouse to be competent and credible. Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

In a May 2017 letter, a Doctor of Audiology opined that it is at least as likely as not that the Veteran's binaural hearing loss and tinnitus were caused by or a result of his noise exposure while in the military.  The doctor explained that the type of his military noise exposure is impulse noise which refers to a short duration sound characterized by a shock wave having instantaneous rise time that is usually the result of a sudden release of energy such as an explosion or weapon fire.  The doctor further explained that his constant exposure to loud noise from shooting M-14s, M-16s, 45-calibr pistols, 45-caliber submachine guns, and coaxial 30 machine guns on the tanks as well as the loud noise from driving the tank and the lack of hazardous noise exposure post-service leads to the conclusion that in-service noise is what caused the current hearing loss and tinnitus.  

An additional June 2017 letter from the Veteran's clinical audiologist reached the exact same conclusion as noted above.  The Board finds that the private doctor and audiologist's opinions should be afforded a high probative weight as they took into consideration the Veteran's entire record and his lay assertions with regards to his in-service and post-service noise exposure, as well as provided a competent medical opinion as to the relationship between his service and his currently diagnosed bilateral hearing loss and tinnitus.  On the contrary, the Board affords the opinion provided by the VA examiner little probative weight, as the rationale and conclusions provided are general in nature and do not specifically address the lay assertions of in-service noise exposure, which are conceded in this case, and the competent and credible lay assertions that his hearing loss and tinnitus were present since separation from service.   

Accordingly, the Board finds that the Veteran and his spouse's credible testimony of his in-service noise exposure and the continuity of symptomatology since separation from service in conjunction with the positive nexus opinions by two private providers warrant service connection for bilateral hearing loss and tinnitus on a presumptive basis showing "continuous" post-service symptoms.  

In summary, the Board resolves reasonable doubt in the Veteran's favor to find that symptoms of bilateral hearing loss and tinnitus have been continuous since service separation so as to meet the criteria for presumptive connection for bilateral hearing loss and tinnitus based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for tinnitus on a presumptive theory of entitlement under 3.303(b) (continuous post-service symptoms), there is no need to discuss entitlement to service connection on any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for bilateral tinnitus is granted.  


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


